Citation Nr: 1626309	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for Type II diabetes mellitus.  

3.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

4.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

5.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

6.  Entitlement to service connection for left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	J. McElfresh, Agent
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1969 to January 1971  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, denied service connection for a low back disorder, Type II diabetes mellitus, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a May 2015 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for a low back disorder, Type II diabetes mellitus, and peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity.  



CONCLUSIONS OF LAW

1.  The issue of service connection for service connection for a low back disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The issue of service connection for Type II diabetes mellitus has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The issue of service connection for right upper extremity peripheral neuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

4.  The issue of service connection for left upper extremity peripheral neuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

5.  The issue of service connection for right lower extremity peripheral neuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

6.  The issue of service connection for left lower extremity peripheral neuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a May 2015 written statement, the Veteran advanced that "regarding my VA appeal, I have decided to withdraw my appeal" and "I feel satisfied with the approval of my hearing loss service connection approval, that was my primary issue in the beginning."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for a low back disorder, Type II diabetes mellitus, and peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for a low back disorder is dismissed.  

The issue of service connection for Type II diabetes mellitus is dismissed.  

The issue of service connection for right upper extremity peripheral neuropathy is dismissed.  

The issue of service connection for left upper extremity peripheral neuropathy is dismissed.  

The issue of service connection for right lower extremity peripheral neuropathy is dismissed.  

The issue of service connection for left lower extremity peripheral neuropathy is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


